DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a non-final office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Response to Amendment
This action is in response to communication filed 11/24/2020.
a. Claims 1, 3-14, 16-21 and 23-25 are pending in this application.
b. Claims 1, 14, and 21 has been amended.
c. Claims 2, 15 and 22 has been previously canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
Applicant's arguments, see page 9-13 of REMARKS, filed on 11/24/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 8-9, 12-14, 16, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2011/0228665 A1) hereafter Kumar in view of Van De Poel (US 9032098 B2), Lev Ran et al. (US 2010/0169392 A1) hereafter Lev and Jones (US 2018/0131751 A1).

Regarding claim 1, Kumar teaches a system for gateway assisted diagnostics and repair, the system comprising: at least one processor; and a memory comprising instructions that, when executed by the at least one processor (Fig. 1 (element 102) and [9]: CPE device (gateway) includes a processor and a memory accessible to the processor. The memory stores instructions that are executable by the processor), cause the at least one processor to perform operations to:
receive, at a gateway device attached to a local area network (LAN) and a wide area network (WAN), (Fig.1 (elements 102, 104) and [16]: Residential gateway may be used as a gateway to connect one or more devices at the customer premises to the Internet or to another wide area network (WAN). [20]: CPE device (gateway) 102 is communicatively coupled to at least one network device via a local area network (LAN) 104 of a customer premises 106), a data packet via a LAN port of the gateway device ([17]: The in-home system may collect fault event and performance monitoring data from a network device in communication with the CPE device via a local area network (LAN port) of the customer premises), a request for assistance from a client device, the request for assistance including an indication of an event experienced by the client device ([18, 28]: The devices in communication with the CPE device may collect and send fault and PM data (indication of event) to micro-RUBY logic stored at the CPE device (interpreted as client devices requesting for assistance));
	determine that a management controller of the gateway device is configured to assist the client device with the event experienced by the client device ([22, 43]: The micro-RUBY logic 128 stored at the CPE device 102 determines whether the problem associated with the set-top box device 108 is locally correctable (i.e. determine that the gateway is able to assist client device with the event experienced)); 
based on the determination that the management controller of the gateway device is configured to assist the client device with the event experienced by the client device ([22, 43]: micro-RUBY logic 128 (part of expert system 202) stored at the CPE device 102 determines whether the problem is locally correctable), forward the request for assistance to a management controller of the gateway device (Fig. 2 (elements 202, 203, 204) and [22, 36]: micro-RUBY logic 128 (part of expert system 202) stored at the CPE device 102 determines whether the problem is locally correctable, when the problem is locally correctable, the CPE device 102 initiates a corrective action to resolve the problem (interpreted as CPE device forwarding the request to management controller));
transmit, via the LAN, instructions to the client device for resolving the event experienced by the client device ([22]: CPE device 102 may display a message via another device (via LAN) indicating to the user to check one or more communication connections (instructions to resolve event)).
Kumar however does not teach wherein the request for assistance is identified in the data packet based on a port number included in a header of the data packet, and wherein the port number is reserved for a management communication channel; inspect the data packet to identify that the data packet is destined for a remote management controller on the WAN based on a destination address included in the data packet; intercept the data packet from the LAN and the WAN based on the receipt of the request for assistance to prevent the data packet from being transmitted to the remote management controller on the WAN based on the determination that the management controller of the gateway device is configured to assist the client device; transmit a software image to the client device, the software image including a diagnostic software package; and transmit, the instructions causing the client device to execute the diagnostic software package to resolve the event. 
	Van De Poel teaches wherein the request for assistance is identified in the data packet based on a port number included in a header of the data packet ([Col 5, 1-2 and 5-8]: the local device sends an HTTP request on the TCP port number 80 of the requested website. The router receives the request, step S2, and routes the request to the gateway web server (i.e. router identifies request based on port number and routers the request)), and wherein the port number is reserved for a management communication channel ([Column 6:1-3]: the destination port (TCP port 80) which is the one the gateway web/HTTP server listens for requests (i.e. port 80 is dedicated to requests)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teachings of Van De Poel and identify request based on port number and port number is reserved for management communication. One of ordinary skilled in the art would have been motivated to combine the teachings because request is received with dedicated port of the gateway web server (Van De Poel, [Column 6]).
Kumar in view of Van De Poel however does not teach inspect the data packet to identify that the data packet is destined for a remote management controller on the WAN based on a destination address included in the data packet; intercept the data packet from the LAN and the WAN based on the receipt of the request for assistance to prevent the data packet from being transmitted to the remote management controller on the WAN based on the determination that the management controller of the gateway device is configured to assist the client device; transmit a software image to the client device, the software image including a diagnostic software package; 
	Lev teaches inspect the data packet to identify that the data packet is destined for a remote management controller on the WAN based on a destination address included in the data packet ([173]: VFN receiver 48 further comprises an interception layer 54, which comprises servers that intercept local clients' requests for resources held on remote servers (i.e. destination information in the request is of remote server), such as servers 26, 27 and 31 on remote LANs. [242]: whenever a client 28 requests an operation on a resource R registered with the VFN system and held by a remote file server 25, at a resource request step 100. The resource request is intercepted by interception layer 54 of VFN receiver 48 of the VFN gateway (GW1) that resides on the client's LAN);
intercept the data packet from the LAN and the WAN based on the receipt of the request for assistance ([173, 242]: The resource request is intercepted by VFN gateway (GW1) that resides on the client's LAN) to prevent the data packet from being transmitted to the remote management controller on the WAN based on the determination that the management controller of the gateway device is configured to assist the client device ([242-243]: The resource request is intercepted by the VFN gateway (GW1) that resides on the client's LAN, at an interception step 102. The VFN receiver checks whether a valid replica of resource R is stored in cache 76 of the VFN receiver of GW1, at a GW1 cache check step 104. If R is present in the cache, the VFN receiver permits the resource request to proceed, at a reply step 118 (i.e. intercept request to prevent it from being sent to file server based on determination that the GW1 is able to assist the client). If a valid replica of resource R is not stored in the cache of the VFN receiver of GW1 the VFN receiver forwards the request for a replica of resource R, over WAN 29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Van De Poel to incorporate the teachings of Lev and inspect the data packet to identify that it is destined for remote management controller on the WAN based on a destination address and intercept packets from LAN and WAN to prevent from being transmitted to remote management controller on the WAN based on determination that the gateway device is configured to assist the client device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to server the resource held by file server to client (Lev, [166]).
Kumar in view of Van and Lev however does not teach transmit a software image to the client device, the software image including a diagnostic software package; and transmit, the instructions causing the client device to execute the diagnostic software package to resolve the event.
Jones teaches transmit a software image to the client device, the software image including a diagnostic software package (Fig. 5 (530-540) and [39, 58]: At step 206, the management service 111 can store a diagnostic application in the command queue for retrieval by each of the client devices 120 in the identified grouping. The instruction can comprise a URL or IP address that points to a particular location (e.g., a repository of applications) where a diagnostic application (e.g., a diagnostic application) can be retrieved (i.e. retrieving first includes transmission of the application). The instruction can further comprise a command that instructs the client device 120 to download the diagnostic application); and 
transmit, the instructions causing the client device to execute the diagnostic software package to resolve the event ([39]: The instruction can further comprise a command that instructs the client device 120 to execute the application. [45]: the diagnostic engine 113 communicates a message or instruction to the client device(s) 120 experiencing the network connectivity issue, where the message or instruction mitigates the network connectivity issue (i.e. instruction causes application to be executed to collect data and resolve the issue)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Van De Poel in view of Lev to incorporate the teachings of Jones and transmit a software image including a diagnostic software package to the client (Jones, [45]).

Regarding claim 3, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1.
Kumar further teaches wherein the data packet is a LAN broadcast data packet or a data packet destined for a WAN interface of the gateway device ([18]: The devices in communication with the CPE device may collect and send fault and PM data to micro-RUBY logic stored at the CPE device (communication device is connected to CPE device using LAN and data packet received by CPE device is LAN broadcast data packet)).

Regarding claim 8, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1.
Kumar further teaches wherein the instructions to the client device for resolving the event include instructions to reboot the client device ([18, 30]: Devices may act on administrative commands received from the micro-RUBY logic e.g., a reboot command (instruction includes reboot)).

Regarding claim 9, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1. 
Kumar further teaches wherein the instructions to the client device for resolving the event include instructions to reset the client device ([18, 30]: Devices may act on administrative commands received from the micro-RUBY logic e.g., a reboot command (i.e. reset being part of reboot)).

Regarding claim 12, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1.
Kumar further teaches further comprising operations to:
receive, from the client device, a message indicating resolution of the event ([26]: the CPE device 102 may detect a replacement of the STB device 108 and may receive device details associated with the replacement (i.e. receiving resolution detail through message));
store, in a local storage device of the gateway device, a log of the instructions transmitted to the client device ([37]: rules 203 may store intermediate results on a local storage device of the CPE device 200 (i.e. intermediate result including the instructions transmitted)), and
transmit, to a remote computing device over the WAN, an indication of the event and the instructions transmitted to the client device ([26]: CPE device 102 may upload the device details associated with the replacement STB device to the service provider via the broadband network 130 (i.e. transmitting detail that includes event and the instructions)).

Regarding claim 13, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1.
Kumar further teaches further comprising operations to:
receive, from the client device, a message indicating the instructions have not resolved the event ([26]: the CPE device 102 may detect a replacement of the STB device 108 and may receive device details associated with the replacement (i.e. receiving non-resolution detail through message));
store, in a local storage device of the gateway device, a log of the instructions transmitted to the client device ([37]: rules 203 may store intermediate results on a local storage device of the CPE device 200 (i.e. intermediate result including the instructions transmitted)), and
transmit, to a remote computing device, an indication of the event, the instructions transmitted to the client device, and an indication that the instructions have not resolved the event ([31]: The micro-RUBY logic 128 may communicate with the network RUBY 132 to upload fault data, performance measurement data, and automation results (result includes not resolving the event)).

Regarding claim 14 and 21 they do not teach or further define over claim 1. Therefore, claims 14 and 21 are rejected for the same reasons as set forth above in claim 1.
Regarding claims 16 and 23 they do not teach or further define over claims 3. Therefore, claims 16 and 23 are rejected for the same reasons as set forth above in claims 3.

Claim Claim(s) 4, 17 and 24 are rejected under 35 U.S.C. 103 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2011/0228665 A1) hereafter Kumar in view of Van De Poel (US 9032098 B2), Lev Ran et al. (US 2010/0169392 A1) hereafter Lev and Jones (US 2018/0131751 A1) further in view of Sevier (US 2008/0267208 A1).

Regarding claim 4, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1.
Kumar in view of Van De Poel, Lev and Jones however does not teach wherein the instructions to filter the data packet further comprise instructions to discard the data packet before the data packet is forwarded to other LAN ports or WAN interfaces of the gateway device upon the request for assistance being forwarded to the management controller.
	Sevier teaches wherein the instructions to filter the data packet further comprise instructions to discard the data packet before the data packet is forwarded to other LAN ports or WAN interfaces of the gateway device upon the request for assistance being forwarded to the management controller ([63]: At step 3360, the data packet is removed from the outbound queue (i.e. discard data packet from forwarding to ports).  In one embodiment, the data packet is only removed from the outbound queue upon receiving an acknowledgement from the data collection server 110 confirming that the data packet has been received by the server and successfully stored (i.e. remove data packet when forwarded to the server)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Van De Poel, Lev and Jones to incorporate the teachings of Sevier and discard data packet before forwarding upon being forwarded to management controller. One of ordinary skilled in the art would have been motivated to combine the teachings in order to manage outbound data queue (Sevier, [57]).

Regarding claims 17 and 24 they do not teach or further define over claims 4. Therefore, claims 17 and 24 are rejected for the same reasons as set forth above in claims 4.

Claim Claim(s) 5, 18 and 25 are rejected under 35 U.S.C. 103 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2011/0228665 A1) hereafter Kumar in view of Van De Poel (US 9032098 B2), Lev Ran et al. (US 2010/0169392 A1) hereafter Lev and Jones (US 2018/0131751 A1) further in view of Ding et al. (US 2018/0063079 A1) hereafter Ding and Dunlap et al. (US 2013/0179593 A1) hereafter Dunlap.

Regarding claim 5, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1.
Kumar in view of Van De Poel, Lev and Jones however does not teach identify that a second data packet received via a WAN interface of the gateway device is from a second client device with a network address not included in a set of network addresses corresponding to the LAN; and reject the second data packet upon identification that the second data packet includes a second request for assistance.
	Ding teaches identify that a second data packet received via a WAN interface of the gateway device is from a second client device with a network address not included in a set of network addresses corresponding to the LAN ([45]: filter 128 performs filtering and firewall on traffic coming in from the cloud or WAN side (i.e. second data packet received via WAN) through the router WAN port 125. Of the incoming packets, some may be dropped packets 105 as a result of errors or incorrect addressing, and others may pass (i.e. packets coming from WAN with incorrect address are identified and rejected)); and
	reject the second data packet upon identification that the second data packet includes a second request for assistance ([46]: Of the incoming packets, some may be dropped packets 105 as a result of errors or incorrect addressing, and others may. The filter 122, 128 may also act as a firewall to prevent the entrance of an unauthorized packet into the agent 117, wherein rejected packets become dropped packets 105).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Van De Poe, Lev and Jones to incorporate the teachings of Ding and identify the data packet received from WAN interface and reject data packets for assistance. One of ordinary skilled in the art would have been motivated to combine the teachings in order to dropped packets as a result of errors or incorrect addressing (Ding, [46]).
	Kumar in view of Van De Poel, Lev, Jones and Ding however does not teach network address not included in a set of network addresses corresponding to the LAN.
	Dunlap teaches network address not included in a set of network addresses corresponding to the LAN ([24]: If the cloud connected proxy unit 112 detects (1) packets with the source network address of the LAN devices (i.e. identify if the network address corresponds to LAN or not), and/or (3) other relevant information in the packets (e.g., port number), the cloud connected proxy unit 112 determines the network traffic is outbound network traffic with respect to the LAN 100).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Van De Poel, Lev, Jones and Ding to incorporate the teachings of Dunlap and identify if the network address corresponds to LAN. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine if the detected network traffic is inbound or outbound (Dunlap, [46]).

Regarding claims 18 and 25 they do not teach or further define over claims 5. Therefore, claims 18 and 25 are rejected for the same reasons as set forth above in claims 5.

Claim Claim(s) 6-7 and 19-20 are rejected under 35 U.S.C. 103 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2011/0228665 A1) hereafter Kumar in view of Van De Poel (US 9032098 B2), Lev Ran et al. (US 2010/0169392 A1) hereafter Lev and Jones (US 2018/0131751 A1) further in view of Bajpai et al. (US 2017/0070380 A1) hereafter Bajpai.

Regarding claim 6, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1.
Kumar in view of Van De Poel, Lev and Jones however does not teach wherein the instructions to the client device for resolving the event include instructions to run a diagnostic and repair application from a local storage device of the gateway device.
	Bajpai teaches wherein the instructions to the client device for resolving the event include instructions to run a diagnostic and repair application from a local storage device of the gateway device ([11, 54]: analysis device may send an instruction to cause the wireless access point and/or the mobile device to install software, to update software, to run a self-check (interpreted as running a diagnostic and repair application), or the like).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Van De Poel, Lev and Jones to incorporate the teachings of Bajpai and run diagnostic and repair application. One of ordinary skilled in the art would have been motivated to combine the teachings because it may assist in automatically resolving problems (Bajpai, [11]).

Regarding claim 7, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1.
Kumar in view of Van De Poel, Lev and Jones however does not teach wherein the instructions to the client device for resolving the event include instructions to store diagnostic log files in a local storage device of the gateway device.
	Bajpai teaches wherein the instructions to the client device for resolving the event include instructions to store diagnostic log files in a local storage device of the gateway device ([11, 54]: analysis device 230 may send an instruction to cause wireless access point 220 and/or mobile device 210 to report logged information (interpreted as storing information in local storage of gateway)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Van De Poel, Lev and Jones to incorporate the teachings of Bajpai and store logged information. One of ordinary skilled in the art would have been motivated to combine the teachings because storing logged information may provide information for correcting the problems (Bajpai, [10]).

Regarding claims 19 and 20 they do not teach or further define over claims 6 and 7 respectively. Therefore, claims 19 and 20 are rejected for the same reasons as set forth above in claims 6 and 7 respectively.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2011/0228665 A1) hereafter Kumar in view of Van De Poel (US 9032098 B2), Lev Ran et al. (US 2010/0169392 A1) hereafter Lev and Jones (US 2018/0131751 A1) further in view of Zamir (US 2017/0075698 A1).

Regarding claim 10, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1.
Kumar in view of Van De Poel, Lev and Jones however does not teach wherein the instructions to the client device for resolving the event include instructions to boot the client device from an operating system image stored in a local storage device of the gateway device.
	Zamir teaches wherein the instructions to the client device for resolving the event include instructions to boot the client device from an operating system image stored in a local storage device of the gateway device ([27]: client device 103 can be booted directly from the desktop image 151 by instructing the Basic Input/output System (BIOS) of the client device 103 to boot directly from the network-based desktop image 151).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Van De Poel, Lev and Jones to incorporate the teachings of Zamir and instruct client device to boot from image stored. One of ordinary skilled in the art would have been motivated to combine the teachings because it provides a more (Zamir, [14]).

Regarding claim 11, Kumar in view of Van De Poel, Lev and Jones teaches the system of claim 1.
Kumar in view of Van De Poel, Lev and Jones however does not teach wherein the instructions to the client device for resolving the event include instructions to boot the client device using a diagnostic software package stored in a local storage device of the gateway device.
	Zamir teaches wherein the instructions to the client device for resolving the event include instructions to boot the client device using a diagnostic software package stored in a local storage device of the gateway device ([27, 65]: instructing the Basic Input/output System (BIOS) of the client device 103 to boot directly from the network-based desktop image (software)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar in view of Van De Poel, Lev and Jones to incorporate the teachings of Zamir and send instruction to boot client device using software package. One of ordinary skilled in the art would have been motivated to combine the teachings in order to repair a computing device to return it to a previous (before the event) state (Zamir, [15]).

Additional References
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Margolis, US 8024618 B1: Multi-client and fabric diagnostics and repair.
b. Jantz et al., US 6487677 B1: Methods and systems for dynamic selection of error recovery procedures in a managed device.
c. Hardt, US 2017/0111249 A1: Detection and management of error conditions for wirelessly delivered multimedia content.
d. Lehmann et al., US 2018/0063080 A1: Security and privacy controls for remote-access support services.

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                   
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453